Citation Nr: 9918683	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  95-00 128A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia 


THE ISSUE

The propriety of an initial 10 percent evaluation assigned 
for residuals of a crush injury to the little and ring (fifth 
and fourth) fingers of the left hand (minor extremity), 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from April 1987 to February 5, 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision of the 
RO, which established service connection for the little and 
ring fingers of the left hand, and assigned a 10 percent 
evaluation from February 6, 1992, the day following the 
veteran's discharge from service.  In January 1993, the 
veteran gave expressed written disagreement (NOD) with the 
initial evaluation, and in June 1993, the RO assigned an 
increased 20 percent evaluation for service-connected little 
and ring finger disorder.  However, the 20 percent evaluation 
was effective January 11, 1993, the date of receipt of the 
veteran's NOD.  Thereafter, the veteran perfected his appeal.  

As the veteran expressed disagreement in January 1993 with 
the initial 10 percent rating assigned, and in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (the Court) in the recently-issued case of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Board 
has recharacterized that issue as involving both the 
propriety of the initial evaluation assigned.  In addressing 
this issue, the RO will also consider whether an evaluation 
in excess of 20 percent since January 11, 1993 is warranted. 

In July 1998, the Board remanded the appeal for additional 
development, which has since been completed.  However, as the 
RO has continued the denial of the claim, the case has been 
returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the appellant's appeal has been obtained by 
the RO.  

2.  Medical evidence within one year of the veteran's June 
1992 claim revealed that the veteran's service-connected left 
little and ring finger disorder was manifested by what 
appeared to be a left little "trigger" finger, flexed at 
the PIP and distal DIP joints; limited range of motion in 
both fingers; some dullness to pinprick on the radial side of 
the left little finger but otherwise normal sensory 
examination; as well as multiple subjective complaints. 

3.  Since the grant of service connection for the veteran's 
service-connected left little and ring finger disorder, the 
disability has been manifested by Dupuytren's contracture of 
the left little finger tendon, a fixed deformity of the left 
MCP joint and left MIP joint of the little finger, and 
limited motion, but no neurological involvement or objective 
evidence of sensory impairment is shown.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the assignment of a 20 percent disability evaluation 
for the veteran's crush injury to the little and ring (fifth 
and fourth) fingers of the left hand, from February 6, 1992, 
the date of the grant of service connection, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 4.73, Diagnostic Codes 5309-
5219 (1998).  

2.  The criteria for the assignment of an evaluation in 
excess of 20 percent for residuals of a crush injury to the 
little and ring (fourth and fifth) fingers of the left hand, 
since February 6, 1992, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.71a, 4.73, Diagnostic Codes 5309-5219 (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show that on October 9, 1991, the 
veteran sustained a partial, "20%" crushing laceration of 
the flexor superficialis of the ring and little fingers of 
the nondominant left hand (the minor extremity).  X-rays were 
negative.  Treatment consisted of sutures and the application 
of a splint.  On October 22, 1991, the hand was noted to be 
doing well, and on follow-up evaluation on October 31, 1991, 
the veteran had full passive range of motion.  Thereafter, 
veteran underwent physical therapy for increased active range 
of motion.  On examination in December 1991, prior to his 
separation from service, the strength and range of motion of 
the upper extremities were found to be normal.  A history of 
a left hand "laceration" was noted, and that the veteran 
had been cleared by orthopedics.  
The veteran's discharge from service was effective February 
5, 1992.  

The veteran's claim for service connection was received at 
the RO in June 1992, and he was afforded a VA examination in 
July of that same year.  On examination, the veteran gave an 
in-service history of a laceration injury, and he indicated 
that there had been a question of a nerve or tendon injury to 
the left little and ring fingers.  Presently, the veteran 
complained of problems with his left hand grip; pain along 
the medial aspect of the left hand on the ulnar side, which 
reportedly radiated up into the left elbow; easy fatigability 
with repetitive lifting and gripping of the left hand; 
decreased sensation on the radial side of the left little 
finger; and, occasional minimal swelling and/or stiffness in 
the left medial wrist, especially after exertion.  

On examination, the veteran was noted to be right-handed by 
his own admission.  The left hand had two nontender scars.  
The little finger appeared like a trigger finger, flexed at 
the proximal interphalangeal (PIP) and distal interphalangeal 
(DIP) joints.  The range of motion of the little PIP joint 
was 34 degrees through 86 degrees, with notation that the PIP 
joint could not be extended past 34 degrees.  The DIP range 
of motion was from 24 to 60 degrees, with notation that the 
DIP joint could not be extended fully past 24 degrees.  The 
metacarpophalangeal joints of both fingers were normal, as 
was the PIP on the left ring finger.  The examiner noted 
"just minimal" decreased flexion in the DIP of the left 
ring finger, with normal range of motion.  It was 
additionally noted that the wrist of the left arm showed full 
range of motion, with no tenderness, no swelling, and no 
crepitus.  Normal strength was noted in the left upper 
extremity, left forearm muscles, and left wrist, with no 
atrophy.  Sensory examination was normal throughout with the 
exception of dullness to pinprick on the radial side of the 
left little finger.  X-ray studies were normal.  The 
diagnosis was history of laceration of the left ring and 
little fingers, with residual scars and decreased range of 
motion as described.  

In November 1992, the RO established service connection and a 
10 percent disability rating for residuals of a crush injury, 
left little and ring fingers, left hand (non-dominant).  The 
10 percent evaluation was effective February 6, 1992, the day 
following the date of his separation from service.  

On January 11, 1993, the RO received notice of disagreement 
(NOD) from the veteran requesting that he be provided a 
special neurologic examination.  

A January 1993 statement of a private registered nurse and 
medical service coordinator for the veteran's employer 
indicates that the veteran was seen for complaints of left 
wrist pain and a history of occasional left wrist giving out.  
The veteran reported to her that his pain seemed to be 
aggravated by his occupation, which includes manually 
cartoning books and working with a "gathering" machine.  
Treatment consisted of applying an ace wrap, which caused the 
veteran more pressure and pain, as well as decreased 
flexibility.  The veteran was advised to seek further medical 
attention.  

In June 1993, the RO assigned an increased 20 percent 
evaluation for service-connected left little and ring finger 
disorder, effective from January 11, 1993, the date of 
receipt of the veteran's NOD.  

On May 1993 VA neurological examination of the hands, the 
examiner's impression was that the left little (fifth) finger 
was held in flexion because of the contracture of the scar.  
There was decreased sensation to pinprick over the 
distribution of the lateral and medial digital nerves to the 
fifth finger (the terminal branches of the ulnar nerves), 
with sensory loss in absolute anatomical distribution to the 
point that it actually involved the dorsal surface of the 
last phalanx of the little finger, and a lesser degree of 
hyperesthesia over the left thenar, but not over the ulnar 
nerve distribution at the dorsum of the left hand.  No 
paresthesias were elicited on palpation of the ulnar nerve at 
the elbow.  No muscle tightness was palpated in the forearm 
of the upper arm.  The examiner noted that there was 
definitely no muscle atrophy.  

Left hand strength of the interossei were normal, with a 
small degree of weakness of the muscle of the antithenar, 
such as the flexor digit quinti brevis, which the examiner 
thought could easily be related to decreased use due to the 
finger deformity.  The diagnosis was status post fourth and 
fifth finger laceration, fixed position of the left fifth 
finger in flexion due to scar contractions, and possible 
injury of the medial and lateral digital nerves (terminal 
branches of the ulnar nerve).  The examiner noted that here 
was no doubt that the above-mentioned sensory loss and fixed 
position of the left finger and flexion diminishes the 
veteran's manual dexterity and interferes with his 
employment-related activities.  The examiner felt that the 
fact that the veteran has to exert much more effort and pay 
closer attention to the function of the left hand may well 
have lead to his generalized left upper extremity tightness, 
and hence, the pain he is experiencing there.  Motor and 
sensory nerve conduction velocities were within normal 
limits, with no significant difference between the two sides.  
The impression was that the nerve conduction velocities were 
normal.  

Private employment physical examination and nurses notes, 
received at the RO in July 1993 and dated from December 1992 
to July 1993, show complaints of left arm and finger pain, 
with complaints of little and ring finger numbness, and wrist 
swelling, associated with his in-service finger injury and 
difficulty working at his manual labor position at a box 
manufacturing facility.  

On VA general medical examination in January 1995, the 
veteran complained of general myalgias and arthralgias upon 
his return from the Persian Gulf War.  On musculoskeletal 
examination, the veteran had equal strength bilaterally, with 
full range of motion of the upper extremities.  No pertinent 
diagnosis was made.  

On VA neurological examination in August 1997, the veteran 
again reported radiating pain approximately in the ulnar 
distribution towards the neck, following his left little and 
ring finger lacerations in service.  The veteran's pain was 
reported to be a 6, on a scale of 1 to 10, in warm weather, 
and a 9 to 10 on the same scale in the winter months.  The 
veteran had intact finger rubs bilaterally.  On motor 
testing, the veteran had 5/5 power on the MRC scale 
throughout, with normal tone and bulk.  Sensory examination 
was normal to light, pinprick, vibration and position 
testing, as was coordination.  Deep tendon reflexes, on a 
scale of 0 to 4 (right-side first, and left-side second) were 
0, 0 for biceps, 1, 0 for triceps, 2, 2 for brachioradialis, 
and 2, 2 for the patellars.  Ankle jerks were 2, 2, and 
plantar responses were flexor bilaterally.  No pertinent 
diagnosis was made.  

In July 1998, the Board remanded the appeal for consideration 
of whether the veteran's service-connected little and ring 
finger disorder included any neurologic impairment, so as to 
warrant consideration of 38 C.F.R. Part 4, § 4.124a, 
Diagnostic Code 8516 (1998).  At that time, the Board noted 
that the evidence of record, including the May 1993, January 
1995, and August 1997 VA examinations were unclear as to 
whether the veteran's service-connected left little and ring 
finger disorder included any neurologic impairment.  

In September 1998, the veteran underwent a VA peripheral 
nerve examination.  At that time, the examiner reviewed the 
veteran's claims file and documented medical history.  On 
examination, the veteran's chief present complaint was 
tightness, an ache and tension in the left hand and forearm, 
which were exacerbated in cold weather.  At that time, the 
veteran denied any neck pain or injury, or any weakness or 
tingling of the left hand.  The motor examination revealed a 
normal tone, bulk and strength throughout.  There was a well-
healed scar over the metacarpal deformity of the left fifth 
digit at the middle digit; a flexion deformity of the left 
fifth digit MCP joint, with restriction of the joint in 
extension.  There was a Dupuytren's contracture of the fifth 
tendon.  Sensory examination was normal to pin prick and left 
touch.  Deep tendon reflexes were present, hypoactive, but 
symmetric in both upper and lower limbs.  An 
electromyographic (EMG) study was normal in amplitude, distal 
latency and conduction velocity.  Needle EMG of selected 
muscles of the left hand and forearm were normal as well.  
The examiner noted no evidence of entrapment or peripheral 
neuropathy.  The impression was residual of a crush injury of 
the left hand, involving the left fourth and fifth digits; 
Dupuytren's contracture of the left fifth tendon; fixed 
deformity of the left MCP joint and left MIP joint of the 
fifth digit; with no evidence on history or nerve conduction 
study to suggest ulnar nerve entrapment neuropathy, and no 
history of peripheral neuropathy.  


II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  When a claimant submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim.  
Id.  The Board is satisfied that all available relevant 
evidence has been obtained regarding the claim and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.3 (1998).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making disability 
evaluations, as are all potentially applicable diagnostic 
codes, whether or not raised by the veteran.  See 38 C.F.R. 
§ 4.1 (1998); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991). 

Before proceeding with its analysis of the veteran's claims, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
the former case (Francisco v. Brown, 7 Vet. App.. 55, 58 
(1994)), the Court held that the current level of disability 
is of primary importance when assessing an increased rating 
claim, applies.  In the latter case, however, where, as here, 
the veteran has expressed dissatisfaction with the assignment 
of an initial rating, the Francisco rule does not apply; 
rather, the VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating"-is appropriate.  

In this case, the RO has issued a statement of the case (SOC) 
and a supplemental statement of the case (SSOC) that do not 
explicitly reflect consideration of the propriety of the 
initial rating, or include discussion of whether a "staged 
rating" would be appropriate in the veteran's case.  
However, the Board does not consider it necessary to remand 
this claim to the RO for issuance of a statement of the case 
on this issue.  This is because the claims file reflects 
consideration of additional evidence in light of the 
applicable rating criteria at various points during the 
appeal, resulting in the decisions to grant a 10 percent 
evaluation from the date of the veteran's discharge from 
service in February 1992, and a 20 percent evaluation from 
the date of the RO's receipt of his NOD, on January 11, 1993.  
Thus, the RO effectively considered the appropriateness of 
its initial evaluation, and whether a higher evaluation 
subsequently was warranted, under the applicable rating 
criteria in conjunction with the submission of additional 
evidence at various times during the pendency of the appeal.  
The Board considers this to be tantamount to a determination 
of whether "staged rating" was appropriate; thus, the Board 
finds that a second remand of the case would not be 
productive, as it would not produce a markedly different 
analysis on the RO's part, or give rise to markedly different 
arguments on the veteran's part.  

The RO has evaluated the veteran's service-connected 
residuals of a crush injury of the left ring and little 
fingers under 38 C.F.R. § 4.73, Diagnostic Code 5309-5219 
(1998).  Diagnostic Code 5309 is cited to reflect that the 
veteran is service connected for an injury to Muscle Group 
IX.  The Note following Diagnostic Code 5309 directs that as 
the hand is so compact a structure, isolated muscle injuries 
are rare, being nearly always complicated with injuries of 
the bones, joints, tendons, etc., that such disorders are 
rated on limitation of motion, with a minimum of 10 percent 
to be assigned.  

The only limitation of motion recognized by the rating 
schedule as pertaining to individual fingers or groups of 
fingers is ankylosis (complete fixation).  Under Diagnostic 
Code 5223, if favorable ankylosis is demonstrated for the 
ring and little fingers of either dominant or nondominant 
hand, then a 10 percent evaluation is assigned, but no more.  

Under Diagnostic Code 5219, unfavorable ankylosis of both the 
ring and little fingers warrants a 20 percent evaluation for 
either the dominant or nondominent hand, again, but no more.  
Ankylosis is considered to be unfavorable when the ankylosis 
or limitation of motion prevents flexion of the tip of the 
finger to within 2 inches (5.1 cm.) of the median transverse 
fold of the palm.  Ankylosis is considered to be extremely 
unfavorable when all of the joints of the finger are in 
extension or in extreme flexion, or when there is rotation 
and angulation of the bones.  Extremely unfavorable ankylosis 
is evaluated as amputation.  Id. 

The Board notes, however, that if a disability at issue is 
musculoskeletal in nature or origin, then VA may, in addition 
to applying the regular scheduler criteria, consider granting 
a higher rating for functional impairment caused by pain, 
limited or excess movement, weakness, excess fatigability, or 
incoordination-assuming these factors are not already 
contemplated by the governing rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

The medical evidence of record prior to January 11, 1993, 
including the report of VA examination in July 1992, 
indicates that the veteran's disability was manifested by 
what appeared to be a left little "trigger" finger, flexed 
at the PIP and distal DIP joints; limited range of motion in 
both fingers; some dullness to pinprick on the radial side of 
the left little finger but otherwise normal sensory 
examination; as well as multiple subjective complaints (to 
include decreased left hand grip, easy fatigability with 
repetitious lifting, decreased sensation of the radial side 
of the left little finger and some occasional swelling and 
stiffness of the left wrist).  Although VA outpatient 
treatment reports later documented the veteran's complaints 
of pain and numbness associated with the left hand, and VA 
examinations in May 1993 and September 1998 later confirmed 
the fixation of the left little finger (the report of the 
latter examination included a specific diagnosis of 
Dupuytren's contracture of the left little finger), the Board 
finds that disability comparable to unfavorable ankylosis of 
the left ring and little fingers was shown prior to January 
11, 1993.  Hence, with resolution of all reasonable doubt in 
the veteran's favor, the Board finds that the criteria for a 
20 percent evaluation under Diagnostic Code 5219 were met as 
of the date of the grant of service connection (February 6, 
1992).  

However, the Board finds no basis for an evaluation in excess 
of 20 percent for the left little and ring finger disability 
since the grant of service connection.  In this regard, the 
Board notes that the currently assigned 20 percent evaluation 
is the highest assignable under Diagnostic Code 5219, and 
functional loss due to pain has been considered in arriving 
at the current 20 percent evaluation.  Moreover, the Board 
finds no medical evidence of, or of disability comparable to, 
extremely unfavorable ankylosis or amputation (see Diagnostic 
Codes 5219 and 5151).  With the exception of the fact that 
the veteran's complaints, to include with respect to pain, 
have been documented in outpatient treatment records, and 
more consistently noted on VA examination, the veteran's 
disability has remained virtually the same, or even slightly 
improved.  In this regard, the Board notes that the 
neurological impairment initially thought to be a 
manifestation of the service-connected condition was later 
ruled out, and, despite the veteran's complaints of 
"numbness,"  sensory impairment has not objectively shown; 
hence, there also is no basis for evaluation of the 
disability on the basis of nerve injury.  See 38 C.F.R. 
§ 4.124a.  Thus, the Board concludes that the assignment of a 
20 percent evaluation for the veteran's disability since the 
grant of service connection to the present is appropriate. 

In adjudicating the increased rating claim, the potential 
application of various provisions of Title 38 of the United 
States Code of Federal Regulations (1998) have been 
considered, whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  This includes consideration of 
whether an increased rating for the veteran's service-
connected little and ring finger disorder is warranted on an 
extra-schedular basis, pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1), during either "stage" under 
consideration.  The veteran has related that his service-
connected little and ring finger disorder interferes with his 
work in a box factory.  The Board would point out, however, 
that the veteran's assertions of missing work due to his 
service-connected disability are not objectively supported.  
Even acknowledging, that the veteran may be experiencing some 
problems at work due to his service-connected little and ring 
finger disorder, the Board would emphasize that his current 
evaluation of 20 percent does contemplate some interference 
with employment.  However, interference beyond that has not 
been shown.  Moreover, there is no evidence that the 
veteran's service-connected little and ring finger disorder 
has necessitated frequent periods of hospitalization, or has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, a remand for compliance with the procedures for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is unnecessary.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

A 20 percent evaluation for service-connected left little and 
ring finger disorder, from February 6, 1992, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

An evaluation in excess of 20 percent for service-connected 
left little and ring finger disorder, since February 6, 1992, 
is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

